DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 10, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, while the claims 1, 7, and 13 recite an abstract idea (step 2A) as discussed in the prior office action, the claims recite applying the abstract idea by use a particular machine, i.e., a target system including a digital to analog converter (DAC) and analog to digital converter (ADC) pair. Thus, the claims include limitations that are indicative of integration into a practical application (step 2B) (see 2019 PEG, slide 20).
Thus, the claims and their respective dependent claims are patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 13 are indefinite because the step of “converting, by a target system, an analog signal to a digital signal” is not performed by a computing device, since it is performed by the target system.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, and 18-20 (filed on March 10, 2022) of copending Application No. 16/593,025 (Lindquist et al.) in view of Meyer et al. (US 9,992,573) and Jeong et al. (2015/0124081). Lindquist et al. (‘025) claims:
1. A method (claim 1) comprising:
by program instructions on a computing device (claim 1, line 2),
converting, by a target system, an analog signal to a digital signal, wherein the target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair (claim 1, lines 3-5);
acquiring, from the digital signal, a sample waveform including a set of discrete uniformly spaced samples from the target system, wherein the sample waveform is a time domain vector (claim 1, lines 6-8);
applying FFT transforming the time domain vector into a frequency domain (claim 1, line 9);
determining, based on comparing the phase response to a clean phase profile, whether the sample waveform has spurs, wherein a spur indicates unaligned data having a delayed bit flip (claim 1, lines 12-14).

While Lindquist et al. (‘025) does not claim analyzing the frequency domain response including calculating the phase response, Meyer et al. discloses “the system frequency response is a complex-valued transfer function that includes magnitude and phase components at each frequency, called the magnitude response and the phase response, respectively (column 2, lines 28-31). Accordingly, it would have been obvious to provide the claims of Laquai with calculating the phase response (using the transfer function, column 2, lines 28-31) for analyzing the frequency domain response (Fig. 3) as suggested by Meyer et al..

4. The method of claim 1, wherein the DAC and ADC pair in the target system are in a loopback connection (claim 5).

5. The method of claim 4, wherein the sample waveform is acquired from an output of the DAC (claim 6).

6. The method of claim 4, wherein the sample waveform is acquired from an output of the ADC (claim 7).

7. An apparatus (claim 8) comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps (claim 8, lines 1-4) of:
converting, by a target system, an analog signal to a digital signal, wherein the target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair (claim 8, lines 6-8);
acquiring a sample waveform from the target system, including sampling the digital signal in a set of discrete, periodic, uniformly spaced samples as a time domain vector (claim 8, lines 9-11);
applying FFT transforming the time domain vector into a frequency domain (claim 8, line 12);
determining, based on comparing the phase response to a clean phase profile, whether the sample waveform has spurs, wherein a spur indicates unaligned data having a delayed bit flip (claim 8, lines 15-17).

While Lindquist et al. (‘025) does not claim analyzing the frequency domain response including calculating the phase response, Meyer et al. discloses “the system frequency response is a complex-valued transfer function that includes magnitude and phase components at each frequency, called the magnitude response and the phase response, respectively (column 2, lines 28-31). Accordingly, it would have been obvious to provide the claims of Laquai with calculating the phase response (using the transfer function, column 2, lines 28-31) for analyzing the frequency domain response (Fig. 3) as suggested by Meyer et al..

10. The apparatus of claim 7, wherein the DAC and ADC pair in the target system are in a loopback connection (claim 12).

11. The apparatus of claim 10, wherein the sample waveform is acquired from an output of the DAC (claim 13).

12. The apparatus of claim 10, wherein the sample waveform is acquired from an output of the ADC (claim 14).


13. A computer program product (claim 15) including a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps (claim 15, lines 1-3) of: 
converting, by a target system, an analog signal to a digital signal, wherein the target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair (claim 15, lines 5-7);
acquiring a sample waveform of the digital signal including a set of discrete uniformly spaced samples from the target system, wherein the sample waveform is a time domain vector (claim 15, lines 8-10);
applying FFT transforming the time domain vector into a frequency domain (claim 15, line 11);
determining, based on the phase response, whether the sample waveform has spurs, wherein a spur indicates unaligned data having a delayed bit flip (claim 15, lines 14-16).

While Lindquist et al. (‘025) does not claim analyzing the frequency domain response including calculating the phase response, Meyer et al. discloses “the system frequency response is a complex-valued transfer function that includes magnitude and phase components at each frequency, called the magnitude response and the phase response, respectively (column 2, lines 28-31). Accordingly, it would have been obvious to provide the claims of Laquai with calculating the phase response (using the transfer function, column 2, lines 28-31) for analyzing the frequency domain response (Fig. 3) as suggested by Meyer et al..

16. The computer program product of claim 13, wherein the
DAC and ADC pair in the target system are in a loopback connection (claim 18).

17. The computer program product of claim 16, wherein the
sample waveform is acquired from an output of the DAC (claim 19).

18. The computer program product of claim 16, wherein the sample waveform is acquired from an output of the ADC (claim 20).

Regarding claims 2, 8, and 14, while Lindquist et al. (‘025) does not claim determining whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance, Jeong et al. discloses determining whether the sample waveform has spurs (the primary noise is determined, paragraph 0012, line 1) includes determining whether a profile value of the response is outside a deviation tolerance (when a signal deviates a tolerance, paragraph 0012, line 2). It would be obvious to modify Lindquist et al. (‘025) in view of Jeong et al. to determine whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance.

Regarding claims 3, 9, and 15, while Lindquist et al. (‘025) does not claim determining, based on if the phase profile value of the phase response is outside the phase deviation tolerance, that the sample waveform has one or more spurs; and determining, based on if the phase profile value of the phase response is inside the phase deviation tolerance, that the sample waveform has no spurs, Jeong et al. discloses determining, based on if the profile value of the response is outside the deviation tolerance, that the sample waveform has one or more spurs (the primary noise is determined when a signal deviates a tolerance, paragraph 0012, lines 1-2). It would be obvious to modify Lindquist et al. (‘025) in view of Jeong et al. to determine whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance.

Accordingly, it would have been obvious in view of Jeong et al. to suggest to Lindquist et al. (‘025) as modified to determine the opposite, i.e., to suggest determining based on if the phase profile value of the phase response is inside the phase deviation tolerance, that the sample waveform has no spurs.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laquai (US 2017/0257107) in view of Mori et al. (US 2002/0105353), Meyer et al. (US 9,992,573), and Mirhaj et al. (US 10,312,927).

Regarding claims 1, 7, and 13, Laquai discloses a method and apparatus (Fig. 1) comprising:
	by program instructions on a computing device (1; paragraph 0314, lines 1-9),
	acquiring a sample waveform including a set of discrete uniformly spaced samples (digital signals output from ADC 2, paragraph 0159, lines 1-8) from a target system (DUT, Fig. 1), wherein the sample waveform is a time domain vector (paragraph 0159, line 5);  
	applying FFT (via 4, paragraph 0161, line 1) transforming the time domain vector into the frequency domain (paragraph 0161, lines 1-3); 
	analyzing (via 6) the frequency domain response (paragraph 0163, lines 9-14) ; and
	determining whether the sample waveform has spurs (paragraph 0163, lines 9-14).

Laquai does not disclose the target system converts an analog signal to a digital signal, wherein the target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair.

Mori et al. discloses the target system (system external to tester 1 including DUT 2, Fig. 6) converts an analog signal to a digital signal (via A/D 6), wherein the target system includes a digital to analog converter (DAC) (3) and analog to digital converter (ADC) (6) pair (Fig. 6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide with Laquai with a target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair as disclosed by Mori et al. for the purpose of communicating data between a DUT with a tester.

However, while Laquai does not expressly disclose analyzing the frequency domain response including calculating the phase response, Meyer et al. discloses “the system frequency response is a complex-valued transfer function that includes magnitude and phase components at each frequency, called the magnitude response and the phase response, respectively (column 2, lines 28-31). Accordingly, it would have been obvious to provide the claims of Laquai with calculating the phase response (using the transfer function, column 2, lines 28-31) for analyzing the frequency domain response (Fig. 3) as suggested by Meyer et al..

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide with Laquai with calculating the phase response as suggested by Meyer et al. for analyzing the frequency domain response.

Laquai further does not disclose determining, based on comparing the phase response to a clean phase profile, whether the sample waveform has spurs.

Meyer et al. discloses comparing the phase response (original unfiltered phase response) to a clean phase profile (filtered phase response, column 3, lines 41-42; Fig. 8).  It would have been obvious to determine whether the sample waveform has spurs (distortions) depending on whether the unfiltered waveform is deviated or not deviated from the filtered waveform by comparison.
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai with comparing the magnitude response (original unfiltered phase response ) to a threshold (filtered phase waveform) as suggested by Meyer et al. for determining whether the sample waveform has spurs (distortions).

Laquai further does not expressly disclose a spur indicates unaligned data having a delayed bit flip.

Mirhaj et al. discloses a spur indicates unaligned data having a delayed bit flip (clock delay mismatches may introduce spurs in output of ADC’s, column 3, lines 33-45). Accordingly, a spur would indicate unaligned data having a delayed bit flip (clock/signal mismatches, column 3, lines 37-41).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai with an a spur as disclosed by Mirhaj et al. for indicating unaligned data having a delayed bit flip.

Regarding claims 7 and 13, Laquai further discloses a computer processor (processor of computing system, paragraph 0314, lines 1-9), and a computer memory (paragraph 0314, lines 1-9) operatively coupled to the computer processor (paragraphs 0314, 0316, 0317), the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps (paragraphs 0314, 0316, 0317).

Regarding claim 13, Laquai further discloses the digital signal converted (via ADC 2) from an analog signal by the target system (analog signal output by DUT 2; Abstract, lines 1-2).

Regarding claims 4, 10, and 16, Laquai does not disclose the DAC and analog to digital converter ADC pair in the target system are in a loopback connection.

Mori et al. discloses the DAC (3) and analog to digital converter ADC (6) pair in the target system (system external to tester 1, but includes DUT 2, Fig. 6) are in a loopback connection (Fig. 6) for testing DUT 2 (Fig. 6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai with a DAC and analog to digital converter ADC pair in the target system as disclosed by Mori et al. for the purpose of testing a DUT.

Regarding claim 5, 11, and 17, Laquai does not disclose the sample waveform is acquired from an output of the DAC.

Mori et al. discloses a sample waveform is acquired from an output of the DAC (output of DCA is acquired from DAC 3, Fig. 6) for acquiring data from the tester 1.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai with acquiring a waveform from an output of the DAC as disclosed by Mori et al. for the purpose of acquiring data from a tester.

Regarding claims 6, 12, and 18, Laquai does not disclose the sample waveform is acquired from an output of the ADC.

Mori et al. discloses a sample waveform is acquired from an output of the ADC (data 9 from ADC 6 is acquired by RAM 11) for reading data by the test 1.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai with acquiring a sample waveform from an output of the ADC as disclosed by Mori et al. for the purpose of reading data by the test 1.

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laquai in view of Mori et al., Meyer et al., and Mirhaj et al. as applied to claims 1, 7, and 13 above, and further in view of Jeong et al. (US 2015/0124081).

Regarding claims 2, 8, and 14, Laquai as modified by Mori et al., Meyer et al., and Mirhaj et al. discloses the claimed limitations as discussed above, except determining whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance.
Jeong et al. discloses determining whether the sample waveform has spurs (the primary noise is determined, paragraph 0012, line 1) includes determining whether a profile value of the response is outside a deviation tolerance (when a signal deviates a tolerance, paragraph 0012, line 2). It would be obvious to modify Laquai as modified in view of Jeong et al. to determine whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai as modified with determining whether a phase profile value of the phase response is outside a phase deviation tolerance as suggested by Jeong et al. for the purpose of determining whether the sample waveform has spurs.

Regarding claims 3, 9, and 15, Laquai as modified by Mori et al., Meyer et al., and Mirhaj et al. discloses the claimed limitations as discussed above, except determining, based on if the phase profile value of the phase response is outside the phase deviation tolerance, that the sample waveform has one or more spurs; and determining, based on if the phase profile value of the phase response is inside the phase deviation tolerance, that the sample waveform has no spurs.

Jeong et al. discloses determining, based on if the profile value of the response is outside the deviation tolerance, that the sample waveform has one or more spurs (the primary noise is determined when a signal deviates a tolerance, paragraph 0012, lines 1-2). It would be obvious to modify Laquai as modified in view of Jeong et al. to determine whether the sample waveform has spurs includes determining whether a phase profile value of the phase response is outside a phase deviation tolerance.

Accordingly, it would have been obvious in view of Jeong et al. to suggest to Laquai as modified to determine the opposite, i.e., to suggest determining based on if the phase profile value of the phase response is inside the phase deviation tolerance, that the sample waveform has no spurs.

 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Laquai as modified with determining whether a phase profile value of the phase response is outside a phase deviation tolerance and determining based on if the phase profile value of the phase response is inside the phase deviation tolerance for the purpose of determining whether the sample waveform has spurs or no spurs, respectively, as suggested by Jeong et al..

Response to Arguments

Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 103, Applicants argue “the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claims 1, 7, and 13 of the present application: “converting, by a target system, an analog signal to a digital signal, wherein the target system includes a digital to analog converter (DAC) and analog to digital converter (ADC) pair.”
Examiner’s position is that Laquai in view of Mori et al., Meyer et al. and Mirhaj et al. discloses the claimed limitations, as discussed above. In particular, Mori et al. discloses converting, by a target system (system external to tester 1 including DUT 2, Fig. 6), an analog signal to a digital signal (via A/D 6), wherein the target system includes a digital to analog converter (DAC) (3) and analog to digital converter (ADC) (6) pair (Fig. 6).
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
May 14, 2022